Order unanimously reversed, with twenty dollars costs and disbursements to the defendant, and motion for issuance of a commission and for a stay of trial pending the execution and return of the same granted, on condition that defendant within ten days from service of the order to be entered hereon furnish a surety company bond in the sum of $4,000 to secure payment to plaintiff of any judgment that he may recover; and in the event that such condition be not complied with, the order appealed from is affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. Settle order on notice. Present — Martin, P, J., Townley, Glennon, Cohn and Callahan, JJ,